Citation Nr: 1027852	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) on 
schedular basis.

2.  Entitlement to a TDIU on an extra-schedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones





INTRODUCTION

The Veteran served on active duty from March 1981 to October 1983 
and from November 1983 to December 1988.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.    

The Veteran's claim was remanded for further development in June 
2007 and again in June 2009.

In June 2010, the Veteran waived RO review of all evidence 
submitted he submitted subsequent to the October 2009 
supplemental statement of the case.

The claim for TDIU on an extra-schedular basis is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection is currently in effect for herniated 
nucleus pulposus with hemilaminectomy and partial discectomy, 
rated as 40 percent disabling; radiculopathy, left leg associated 
with herniated nucleus pulposus with hemilaminectomy and partial 
discectomy, rated as 10 percent disabling; and supraspinatus 
tendinitis of the right shoulder, rated as 10 percent disabling.  

2.  The Veteran's combined disability rating is 50 percent.




CONCLUSIONS OF LAW

The schedular standards for the assignment of a TDIU rating are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA  has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The RO sent the Veteran VCAA notice in July 2004.  Regardless, 
the Board finds that the provisions of the VCAA are not 
applicable to the Veteran's claim for TDIU on a schedular basis 
because this claim turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Prinicipi, 16 Vet. App. 534, 542 (2002).  Accordingly, no further 
notification and/or assistance is required under the VCAA.  
VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran asserts that he is unable to obtain or maintain 
substantially gainful employment as a result of the severity of 
his service-connected orthopedic disabilities.

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

38 C.F.R. § 4.16(a), provides for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to bring 
the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

In this case, service connection is in effect for a low back 
disability, rated as 40 percent disabling; a left leg disability, 
rated as 10 percent disabling; and a right shoulder disability, 
rated as 10 percent disabling, for a combined schedular rating of 
50 percent.  38 C.F.R. § 4.25 (2009).  Thus, the minimum 
percentage requirements for the assignment of a TDIU set forth in 
38 C.F.R. § 4.16(a) are not met and the Board finds that 
assignment of a schedular TDIU rating is not warranted.


ORDER

The schedular criteria for the assignment of a TDIU rating are 
not met and a schedular TDIU rating is denied.  


REMAND

The Board finds that there is evidence to support a finding that 
the Veteran meets the requirements for a TDIU on an extra-
schedular basis as there is some evidence indicating that his 
service-connected disabilities, when considered in light of his 
education and occupational experience, render him incapable of 
obtaining or retaining substantially gainful employment.  38 
C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).

On his June 2004 claim form the Veteran reported that he had 
completed three years of college.  He had work experience as a 
bus driver, a policeman and a beautician.  He stated that he last 
worked in 1999.

The Veteran pointed out on his January 2005 substantive appeal 
that he was unable to engage in prolonged sitting, standing, 
walking, or engage in rigorous activities.  He also stated that 
he could not lift over 20 pounds, bend, twist, or raise his arms 
over his shoulders.  He further stated that his pain medication 
for his service-connected back disability made him drowsy.  He 
asserted that no regular employer would consider him for 
employment due to his limitations and medications.

On VA examination in September 2009 the Veteran stated that he 
worked 10 to 20 hours a week serving papers for the courts.  He 
drove to people's homes and walked to their door to serve them 
papers.  Most of the work was driving.  The Veteran asserted that 
he could not do the job 40 hours a week because driving made his 
back flare up.  He stated that he did no exercise.  He reported 
that vacuuming hurt his back and that he could not do yard work.  
The examiner noted that the Veteran would have difficulty with 
manual labor and that it appeared that he would also have 
difficulty with prolonged sitting because of his back.

To date, the RO has not referred the Veteran's claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of a TDIU on an extra-schedular 
basis.  Because the medical evidence suggests that the Veteran's 
service-connected lumbosacral spine, left leg, and right shoulder 
disabilities preclude him from obtaining or maintaining 
substantially gainful employment given his educational and 
vocational background, the claim must be referred to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of a TDIU on an extra-schedular 
basis.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the 
Under Secretary for Benefits or to the 
Director of Compensation and Pension Service 
for consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case, and allow the appropriate time for 
response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


